Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 17, 2013 Exchange Traded Notes Sign Up Contact Us ETN Home About ETNs Our ProductsNews By Strategy By Asset Class By Investment Objective Home > Our Products > Silver Shares Covered Call ETN The Silver Shares Covered Call ETNs are linked to the Credit Suisse NASDAQ Silver FLOWS TM 106 Index, which seeks to track the return of a "covered call" strategy on the shares of the iShares ® Silver Trust (the "SLV Shares"). The ETNs pay a monthly variable coupon based on the notional option premiums received from the sale of covered call options within the index. The index reflects changes in the price of the SLV Shares and the notional option premiums received from the sale of monthly call options on the SLV Shares less notional trading costs incurred in connection with the covered call strategy. The ETNs do not guarantee any return of principal. Any payment on the ETNs is subject to our ability to pay our obligations as they become due. Overview Index ComponentsFAQs Product Data (as of 16 Apr 2013) Closing Price: $20.00 ETNs Outstanding: 0 Market Capitalization*: $0 * Market Capitalization Closing Price x ETNs Outstanding Market Data (as of 16 Apr 2013) Closing Price: $20.00 High (Daily): $20.00 Net Change (Daily): $0.00 Low (Daily): $20.00 % Change (Daily): 0.00% Volume: 0 Most Recent Monthly Coupon: 20-Day Volume Average: 0 Most Recent Monthly Coupon Annualized Yield: Profile Primary Exchange: NASDAQ Annual Investor Fee: 0.65% ETN Ticker SLVO Underlying Silver FLOWS 106 Index Ticker QSLVO Index Ticker: Bloomberg ETN Keystroke: SLVO CUSIP: 22542D449 Inception Date: 16 Apr 2013 Maturity Date: 21 Apr 2033 Accessibility Copyright © 1997 - 2013 CREDIT SUISSE GROUP AG and/or its affiliates. All rights reserved. Terms of Use , Privacy Policy and Global Patriot Act Certificate . Credit Suisse has filed a registration statement (including a prospectus) with the Securities and Exchange Commission, or the SEC, for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and the other documents relating to the offering that Credit Suisse has filed with the SEC for more complete information about Credit Suisse and such offering. You may obtain documents without cost by visiting EDGAR on the SEC website at www.sec.gov
